585 F.Supp. 712 (1983)
T.L.J., an unemancipated female minor, seventeen years of age, Plaintiff,
v.
John ASHCROFT, Attorney General, State of Missouri, Defendant.
No. 83-4398-CV-C-5.
United States District Court, W.D. Missouri, C.D.
November 4, 1983.
*713 Frank Susman, Roselee Adlin, Susman, Schermer, Rimmel & Parker, St. Louis, Mo., for plaintiff.
Jerry Short, Asst. Atty. Gen., Jefferson City, Mo., for defendants.

TEMPORARY RESTRAINING ORDER
SCOTT O. WRIGHT, District Judge.
This cause having been filed this day, and the Court having carefully reviewed and having considered the "Verified Complaint for Declaratory Judgment and Injunctive Relief" filed by plaintiff, the applicable law and equities and the arguments of counsel for all parties, now finds:
1. Missouri Revised Statutes, § 188.028, as presently applied unconstitutionally burdens and impinges upon the rights of plaintiff and of other members of her class to the free exercise of an abortion, both in the election and in the effectuation of the same;
2. There exists a probability of plaintiff's ultimate success upon the merits of this cause;
3. The irreparable injury being sustained by plaintiff and other members of her class by reason of said section as presently applied outweighs the interests of defendants or other parties, if any affected thereby;
4. The Court enters this order by reason of the failure to date of the Missouri Supreme Court to enact rules for appellate review pursuant to Missouri Revised Statutes, § 188.028.2(6).
ACCORDINGLY, it is hereby
ORDERED that defendants, their agents, employees, appointees and successors are enjoined and restrained from applying, implementing, relying upon or enforcing or threatening to apply, to implement, to rely upon or to enforce Missouri Revised Statutes, § 188.028, pending the promulgation and adoption by the Missouri Supreme Court of civil procedure rules consistent with the United States Constitution governing Juvenile Court decisions rendered pursuant to Missouri Revised Statutes, Chapter 188. This order by consent of the parties, shall remain in full force and effect until further order of this Court. No bond shall be required of plaintiff.